BURKE, Justice,
concurring in part, dissenting in part.
I agree that the trial court’s “gag” order violated article I, section 5 of the Alaska Constitution. I disagree, however, with that part of the majority opinion holding that the trial court’s decision to modify custody was fatally flawed by references *881to the matter of Mother’s sexual orientation.
Those references, I believe, are taken entirely out of context. After explaining its decision on the record, the trial court entered formal findings of fact. Together, the court’s explanation and findings reflect a careful analysis of the difficult issue to be decided, and a thorough understanding of the proper weight to be given to the matter of Mother’s sexual preference. I would affirm the court’s custody determination.